Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  1/25/2019. The instant application has claims 1-19 pending. The system and method for allowing an transaction to occur based on blockchain for an IoT device. There a total of 20 claims.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Great Britain on 7/29/2016.  It is noted, however, that applicant has not filed a certified copy of the GB 1613106.2 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to because Fig. 3a- Fig. 6 have information that is not readable especially the labels in white, a clear drawings with labels and text that is readable and legible needs to be submitted.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be 
Specification

-------The specification is missing section labels and missing many sections, e.g.  Field of Invention, Brief Summary of Invention, Brief Description of Drawings. The format that should be followed is showed below. And applicant is reminded that no new matter can be added to the specifications, otherwise the subject matter will rejected under 35 USC 112(a). And further reminded that  the description of drawings section must be added in such way as not adding new matter to the specifications.


Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent 
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the 
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual 
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

Claim Objections
Claims 1-19 objected to because of the following informalities:  makes references TxB, TXc, TxD it is unclear which figure it is referring to.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 17-19 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites a system for implementing method of claim 1. But this system can implement other methods than recited in claim 1, thus broadening the scope of independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed system could be implemented exclusively in software see Spec. Page 10 Ln 7-8 .The Examiner recommends including a memory following comprising, i.e. the first limitation includes a memory followed by the rest of limitations.  See MPEP 2106 citation found below.

Non-limiting examples of claims that are not directed to one of the statutory categories:
v. a computer program per se, Gottschalk v. Benson, 409 U.S. at 72, 175 USPQ at 676-77;
vii. data per se, Digitech Image Tech., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1720 (Fed. Cir. 2014).

The Examiner further notes that  “processor” used in the computer security arts, this term processor should often be interpreted as software.  When that is the case and we are making a 101 rejection in a machine or manufacture claim because the specification fails to provide a special definition that the processor must be hardware and the claim 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/320945 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because recites the similar steps of access internet-enabled resource based on user’s public key.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


US App # 16/320945
Comments
1. A method of controlling access to and/or use of an internet-enabled resource, comprising the steps: generating a first blockchain transaction (TxB) comprising: i) a token representing a smart contract relating to the access to and/or use of the internet-enabled resource; and ii) at least one output for transferring value from a user of the internet-enabled resource to a controller of the resource and/or a third party; communicating, to the internet-enabled resource, a public key associated with the and allowing or preventing access to and/or use of the internet-enabled resource dependent upon successful 

3. A method according to claim 1 [[or 2 ]]wherein the public key which is stored in memory is stored in memory that is: i) accessible by the internet-enabled resource; and/or ii) in, on or connected to the resource.  

4. A method according to claim 1 and wherein preventing access to the internet-enabled resource further comprises: sending a message to the internet-enabled resource, wherein the message communicates a public key and the redeem script.

7. A method according to claim 1 wherein access to internet-enabled resource is permitted upon provision of the private key by an encrypted message which has been signed using the private key.

and preventing access to and/or use of the internet-enabled resource by: removing the public key from memory; and using a redeem script of a second blockchain Transaction to spend a tokenised output of a first blockchain Transaction.
The instant claim 1 +  claim 3 + claim 4 + claim 7 yields claim 1 of ‘945 application. That is, the ’945 application claims are anticipated by claims of instant claims. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over The bitcoin Lighting Network to Poon. in view of CN 105809062 to Bubbe Network Technology (hereinafter Bubbe) 

Regarding Claim 1, 17,  Poon discloses  A method of controlling access to and/or use of an internet-enabled resource, comprising the steps: generating a first blockchain transaction (TxB) comprising; and ii) at least one output for transferring value from a user of the internet-enabled resource to a controller of the resource and/or a third party(Fig. 1 & § 3.4 HTLC Settlement, contract is settled and funds are transferred & Fig. 4, Fig. 5 ); communicating, to the internet-enabled resource, a public key associated with the and allowing or preventing access to and/or use of the 

But Poon does not disclose the IoT device and token. However, Bubbe discloses : i) a token representing a smart contract relating to the access to and/or use of the internet-enabled resource(Page 6- Page 7 Step 402-404, object state based on trigger represents an token & Page 6 “Contract construction method…”, IoT devices for the contract).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Poon  invention of having an timelocked contract to include IoT device and token in order to ensure wide applicability as taught in Bubbe Page 6 “Contract construction method…”.
	

Regarding Claim 2. Poon discloses A method according to claim 1 wherein: the third party is an escrow agent; and/or the smart contract comprises details or conditions relating to an agreement for use of or access to the resource; and/or the transfer of value is a payment of funds such as an amount of currency( § Pay to Contract & (§ 3.3 Transaction Clearing: Making a Payment in a Channel) .  

Regarding Claim 3. Poon discloses A method according to claim 1 [[or 2 ]]wherein: the first blockchain transaction (TxB) comprises an output having a redeem script which includes a token that represents the public key associated with the 

Regarding Claim 4. Poon discloses A method according to claim 3 and comprising the step of accessing or obtaining the public key from the token and storing it in memory(Fig. 1 Commitemnt Tx 1a(C1a) output 0 or output 1 & § 3.2 Creating the Channel).  
Page 2 of 6
Regarding Claim 5. Poon discloses A method according to claim 1 wherein the first transaction (TxB) is generated by the resource controller and sent to the 

Regarding Claim 6. Poon discloses A method according to claim 5 wherein the 

Regarding Claim 7. Poon discloses A method according to claim 1 and comprising the step of submitting the first transaction (TxB) to a blockchain network(Fig. 2).  

claim 1 wherein the data that has been encrypted 

Regarding Claim 9. Poon discloses A method according to claim 1 and comprising the step of: submitting a second transaction (TxC) to a blockchain network, the second transaction comprising: an output which sends a token to the resource, wherein the token represents or comprises the public key associated with the 

Regarding Claim 10. Poon discloses A method according to claim 9 and comprising the step of: removing a previously stored version of the user's public key from memory based upon the public key represented by the token of the second transaction (TxC) (§3.1 Hashed Timelock Contract).  

Regarding Claim 11. Poon discloses A method according to claim 9 

Regarding Claim 12. Poon discloses [[a ]]A method according to claim 7 wherein the submission of the first (TxB), second (TxC) and/or third (TxD) 

Regarding Claim 13. Poon discloses A method according to claim 1 wherein the first blockchain transaction (TxB) comprises: an output for transferring a deposit payment to the resource controller; and/or an output for transferring a payment to an escrow agent(§ 3.3 Transaction Clearing: Making a Payment in a Channel).  

Regarding Claim 14. Poon discloses A method according to claim 1 and further comprising the steps of: storing the public key, or a reference to its location, in a storage resource; storage resource (§3.1 Hashed Timelock Contract); and using a redeem script of a blockchain Transaction to spend a tokenised output of another blockchain Transaction(Fig. 3).  

Regarding Claim 15. Poon does not disclose the IoT device. However,  Bubbe discloses  A method according to claim 1 wherein the internet-enabled 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Poon  invention of having an timelocked contract to include IoT device in order to ensure wide applicability as taught in Bubbe Page 6 “Contract construction method…”.


Regarding Claim 16. Poon discloses A method according to claim 1 wherein the step of allowing or preventing access to and/or use of the internet-enabled resource is dependent upon verification performed by the resource, in which the resource attempts to use a stored version of the data that has been encrypted


Regarding Claim 18. Poon does not disclose the IoT device. However, Bubbe discloses  A system according to claim 17 wherein the system comprises: an internet-enabled resource, 
 
Regarding Claim 19. Poon discloses A system according to claim 17 .
	Conclusion	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Blockchain Technologies in E-commerce:   Social Shopping and Loyalty Program Applications to Lim which discloses the shopping and loyalty program tracking using blockchain.

A Survey on Crypto Currencies to Ahamad which disclose the various currencies used in bitocoins.

US Patent Pub 2017/0337552 to Madal which discloses the cyptocurrency transaction being verified.d

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool, i.e. Microsoft https://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov